Citation Nr: 1047853	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-09 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for medical services provided at Baptist Medical Center 
from June 22, through June 24, 2006.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1964.

By letters dated January 2007, the Department of Veterans Affairs 
(VA) Medical Center in Gainesville, Florida (the agency of 
original jurisdiction) advised various medical providers that the 
claims for reimbursement had been denied.  The Veteran was 
furnished copies of these letters, and submitted a notice of 
disagreement with the denial of payment.  This case was 
previously before the Board of Veterans' Appeals (Board) in May 
2010, at which time it was remanded to ensure due process and for 
additional development of the record.  As the requested actions 
have been accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

The Veteran's condition stabilized on June 21, 2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services 
incurred at Baptist Medical Center from June 22, through June 24, 
2006, have not been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

In this case, the VAMC advised the Veteran by letters dated May 
2007 and May 2010 regarding the evidence VA would obtain and the 
evidence he was responsible for submitting.  Although these 
letters do not fully comply with VCAA requirements, such error is 
harmless.  In this regard, the January 2007 letters were sent to 
the private medical providers, and copies were also furnished to 
the Veteran.  The letters stated that the claim was being denied 
because a medical emergency did not exist.  In addition, on his 
substantive appeal, the Veteran provided argument as to why his 
claim should be approved, to include his assertion his condition 
had not stabilized.  Thus, the Veteran had actual notice of what 
was needed to substantiate his claim.

The Veteran was an active participant in the claims process by 
submitting argument.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-
related injury, the claimant has exhausted without 
success all claims and remedies reasonably available 
to the veteran or provider against a third party for 
payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veteran's 
mental health care and also addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement 
by VA of private treatment mandatory as opposed to discretionary, 
if all of the pertinent criteria outlined above are otherwise 
satisfied.  Specifically, the word "shall" in both statutes was 
changed from the word "may."  Additionally, this amendment added 
a provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include treatment 
rendered (1) until such time as the Veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . (2) 
until such time as a Department facility or other Federal 
facility accepts such transfer if: (A) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (B) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.  Id.

The record discloses service connection has not been established 
for any disability.  

By letter dated January 2007, the agency of original jurisdiction 
notified Jacksonville Pathology Consultants that a claim for 
payment had been approved until the point the Veteran's medical 
condition had stabilized.  It was indicated payment was 
authorized for June 20 and June 21, 2006.

The Veteran was admitted to Baptist Medical Center South on June 
20, 2006.  It was noted his chief complaint was right arm 
weakness and clumsiness.  The onset was abrupt, and the course 
was resolving after 30 minutes.  It was indicated the Veteran was 
unable to write, had loss of coordination and was weak.  A 
consultation report dated June 21, 2006 reflects he did not have 
any slurred speech, lapse of time or other neurological deficits.  
When evaluated in the emergency room, a carotid duplex scan was 
significant for stenosis of the left internal carotid artery.  
The Veteran currently denied any continuing symptoms as he had 
experienced earlier that day, and was doing fine.  A neurological 
evaluation showed good motor strength bilaterally.  The cranial 
nerves II through XII were grossly intact, without any focal 
deficits.  He had good sensation to light touch in the upper and 
lower extremities.  The assessment again noted the Veteran was 
without any symptoms currently.  He was to be transferred to 
Downtown Baptist for evaluation and possible left carotid 
endarterectomy.  

A patient transfer form dated June 21, 2006 discloses the Veteran 
had been stabilized such that within reasonable medical 
probability, no material deterioration of his condition was 
likely to result from the transfer.

The Veteran was transferred to Baptist Medical Center Downtown on 
June 22, 2006, as the first hospital to which he was admitted did 
not have the facilities to perform a left carotid endarterectomy.

In May 2010, a VA physician concluded that the surgery was not a 
medical emergency.  It was observed that the examination on June 
21, 2006 indicated the Veteran had no current symptoms and a 
neurological evaluation was normal.  It was stated that a VA 
facility was available and he could have been transferred to a VA 
hospital safely.

The regulatory prerequisite which precludes VA from allowing the 
Veteran's claim is 38 C.F.R. § 17.1002(d).  While the VA 
determined that the Veteran presented to the private hospital for 
an emergent medical condition, and authorized the claim for 
payment for services rendered on June 20 and June 21, 2006, the 
record reflects that the Veteran's condition had stabilized as 
the date of his transfer to Baptist Medical Center Downtown.  
This was the determination of the VA physician who reviewed the 
medical records, and such opinion is supported by the examination 
findings when the Veteran was a patient at Baptist Medical Center 
South.  Although the Veteran contends he was not stabilized and 
the emergency continued beyond June 21, 2006, the evidence 
reflects he was, in fact, transferred safely to another facility 
at that time.  Further, the Board finds the patient transfer form 
dated June 21, 2006 from Baptist Medical Center South and the 
opinion of the VA physician in 2010 are more probative than the 
lay assertions of the Veteran.  Accordingly, the Board concludes 
that the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are not 
met.

Although the Board is sympathetic to the Veteran and his claim, 
in the absence of authorizing statutory or regulatory authority, 
the Board may not award payment or reimbursement of the private 
medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) [payment of money from the [Federal] 
Treasury "must be authorized by a statute"].  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of non-VA medical services, on the basis 
of eligibility under 38 U.S.C.A. § 1725, payment or reimbursement 
of those services is not warranted.  Thus, the Veteran's claim 
must be denied.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Baptist Medical Center from June 22, 2006, through 
June 24, 2006, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


